396 Mich. 166 (1976)
240 N.W.2d 246
STATE BAR GRIEVANCE ADMINISTRATOR
v.
WILLIAMS
Docket No. 55866.
Supreme Court of Michigan.
Decided April 1, 1976.
Eugene N. LaBelle for the State Bar Grievance Administrator.
S. Allen Early, Jr., for respondent.
AFTER REMAND
PER CURIAM:
The facts and proceedings out of which this appeal arose are fully set forth in our opinion remanding the matter to the State Bar Grievance Board for its statement of reasons underlying its modification of the discipline imposed upon respondent after hearings before Wayne County Hearing Panels No. 6 and No. 11. State Bar Grievance Administrator v Williams, 394 Mich 5; 228 NW2d 222 (1975). We are in agreement with the board's opinion after remand that the discipline imposed by Hearing Panel No. 11 was insufficient in view of the findings of that panel which were affirmed by the board. Pursuant to our power under Grievance Board Rule 16.23(h) to make such order as may be deemed appropriate, and because considerable time has elapsed since the October 23, 1973, order of Hearing Panel No. 11, we modify the discipline imposed upon respondent to suspension until October 23, 1978. This action is taken in view of the facts on record and the equities of this particular case. Respondent will be entitled to petition for readmission five *168 years from the date that his license to practice law might have been appropriately ordered revoked. State Bar Rule 15, § 7(b). In all other respects, the order of the grievance board is affirmed.
KAVANAGH, C.J., and WILLIAMS, LEVIN, COLEMAN, and FITZGERALD, JJ., concurred.
LINDEMER, J. (dissenting).
The oath of office to which we ask young people admitted to this Bar to subscribe recites:
"I will in all other respects conduct myself personally and professionally in conformity with the high standards of conduct imposed on members of the bar as conditions for the privilege to practice law in this State."
It is a privilege to practice law in this state. The conditions should be rigorous.
On September 5, 1974, Mr. Williams was convicted by a Washtenaw County jury of embezzlement in connection with the transaction serving as the basis for the second formal complaint filed against him. It is my opinion that he should never be allowed to practice law in this state.
I would prefer permanent disbarment.
RYAN, J., took no part in the decision of this case.